Opinion issued May 20, 2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00839-CV
———————————
SANDSTONE
PRODUCTS, INC., Appellant
V.
GOODRICH CORPORATION, Appellee

 

 
On Appeal from the 127th District Court 
Harris County, Texas

Trial Court Case No. 2002-27864B
 

MEMORANDUM OPINION
The parties have filed a joint motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and we dismiss the appeal.  Tex. R. App. P.
42.1(a)(1).
We overrule
all other pending motions as moot.  We direct the Clerk to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.